Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-15 in the reply filed on 02/09/2021 is acknowledged.
Claims 1-9 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giese (US 2004/0026394).
Regarding claim 10, Geise teaches a gas diffuser (combination of 48 and 52 comprising 64) for use in a welding application (abstract), comprising a seat (protrusions of annular portion 74 between gas delivery holes 80; as shown in in Fig. 6) configured to retain an outer surface of a contact tip (50) within a gas flow path on an interior of the gas diffuser (p.0023; as shown in Fig. 4, 5 and 7), wherein the gas flow path extends 
Regarding claim 11, Geise teaches the gas diffuser as set forth above, wherein the seat is configured to interface with the outer surface of the contact tip to retain the contact tip within the gas diffuser (as shown in Fig. 4, 5 and 7).
Regarding claim 12, Geise teaches the gas diffuser as set forth above, wherein the seat is defined by a plurality of teeth (protrusions of annular portion 74 between gas delivery holes 80; as show in Fig. 6), and wherein each tooth includes a shelf (inner surface of annular portion 74 that contacts shoulder 60 of contact tip 50) configured to interface with the outer surface of the contact tip (as shown in Fig. 5 and 7).
[AltContent: textbox (nose)]Regarding claim 13, Geise teaches the gas diffuser as set forth above, further comprising a nose (as shown in Fig. 4 below) that encircles a hollow interior (as shown in Fig. 4 below), wherein the teeth extend from an interior surface of the nose into the hollow interior (as shown in Fig. 4 below).
[AltContent: arrow]
[AltContent: rect]
    PNG
    media_image1.png
    297
    529
    media_image1.png
    Greyscale



Regarding claim 14, Geise teaches the gas diffuser as set forth above, wherein the gas flow path comprises a plurality of axial gas channels (80), and wherein the plurality of axial gas channels are disposed between the teeth (as shown in Fig. 6).
Regarding claim 15, Geise teaches the gas diffuser as set forth above, wherein a diameter of the hollow interior is larger at the axial gas channels than at the inner surface of the teeth (as shown in Fig. 4, 5 and 7).

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogden (US 3,659,076).
Regarding claim 10, Geise teaches a gas diffuser (combination of 16 and 80) for use in a welding application (abstract), comprising a seat (66) configured to retain an outer surface of a contact tip (14) within a gas flow path on an interior of the gas diffuser (as shown in Fig. 1 and 2), wherein the gas flow path extends adjacent to the outer surface when the contact tip is retained within the gas diffuser (as shown in Fig. 1 and 2).
Regarding claim 11, Geise teaches the gas diffuser as set forth above, wherein the seat is configured to interface with the outer surface of the contact tip to retain the contact tip within the gas diffuser (as shown in Fig. 1 and 2).
Regarding claim 12, Geise teaches the gas diffuser as set forth above, wherein the seat is defined by a plurality of teeth (66), and wherein each tooth includes a shelf (inner surface 66 that contacts the outer surface of contact tip 14) configured to interface with the outer surface of the contact tip (as shown in Fig. 2).

[AltContent: textbox (nose)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    339
    268
    media_image2.png
    Greyscale


Regarding claim 14, Geise teaches the gas diffuser as set forth above, wherein the gas flow path comprises a plurality of axial gas channels (64), and wherein the plurality of axial gas channels are disposed between the teeth (as shown in Fig. 2).
Regarding claim 15, Geise teaches the gas diffuser as set forth above, wherein a diameter of the hollow interior is larger at the axial gas channels than at the inner surface of the teeth (as shown in Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0080511, US 2005/0218132 and US 2003/0209530.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761